UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  June 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT High Yield Fund Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2009 Class IA: $5.55 Class IB: $5.51 Performance summary Total return at net asset value (as of 6/30/09) Class IA shares* Class IB shares 6 months 26.14% 25.89% 1 year 6.70 6.95 5 years 19.81 18.11 Annualized 3.68 3.38 10 years 49.18 45.61 Annualized 4.08 3.83 Life 328.70 312.14 Annualized 7.03 6.84 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: February 1, 1988.  Class inception date: April 30, 1998. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. Periods and performance for class IB shares before their inception are derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. To obtain the most recent month-end performance for the Putnam subaccounts, visit www.putnam.com. Report from your funds managers Following dismal performance in 2008, the high-yield market rallied during the semiannual period. Market sentiment improved even as the economy continued to contract, though recent data shows the rate of contraction slowing. Corporate earnings surprised to the upside following significantly reduced forecasts. Investors aversion to risk abated, as the riskier segments of the high-yield market performed best. In this environment, Putnam VT High Yield Funds class IA shares delivered a return of 26.14% at net asset value for the six months ended June 30, 2009. Managements decision to own a greater number of higher-quality bonds detracted from relative performance as the high-yield market rallied dramatically and the lower-quality and distressed segments performed best. An underweight to financials also detracted from performance, as did underweights to housing and services  two economically sensitive areas that outperformed as the market rallied. Management also maintained a significant stake in bank loans, which aided performance as the bank loan market outperformed high-yield bonds. From an issuer perspective, relative performance was constrained by managements decision to underweight real-estate finance company Residential Capital (ResCap), a subsidiary of General Motors Acceptance Corp. (GMAC), the financing arm of General Motors. Management believed that the housing market would continue to struggle going forward. During the period, GMAC received a significant capital infusion from the U.S. Treasury, making it less likely that ResCap would default in the near term, aiding relative performance. Another holding that underperformed was magazine publisher American Media, which suffered due to declining advertising and circulation trends. Management believes that the issue still has good relative value, and continues to hold the bonds. Overweights to energy, health care, cable TV, and wireless telecommunications helped performance. Cable TV company Charter Communications restructured its debt by converting some of its bonds into equity shares during the period. The funds investments in Charter were in a part of its capital structure that benefited from the move; the bonds held by the fund had a greater equity cushion as a result of the restructuring, causing the price of the issues to rise. An overweight allocation to GMAC also helped performance. As outlined above, GMAC benefited during the period from the Treasurys capital infusion following the companys conversion to a bank holding company. Going forward, fund management believes the worst of the economic slowdown is behind us and signs indicate that the economic decline may be slowing. Management expects the default rate will remain elevated, though increased access to capital may defer defaults in the near term. Although high-yield bond prices have rallied year-to-date, valuations still remain attractive on a historical basis, especially in the highest-quality tier of the high-yield market. Against this varied backdrop, fund management believes that the higher-quality areas of the market offer the most value. Consider these risks before you invest: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Current and future portfolio holdings are subject to risk. 2 Putnam VT High Yield Fund Your funds managers Paul Scanlon is Team Leader of U.S. High Yield at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul Scanlon, your funds Portfolio Managers are Norman Boucher and Robert Salvin. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Credit quality Aaa 3.5% Ba 25.9% Aa  B 40.2% A 0.1% Caa 18.3% Baa 6.1% Other 5.9% Portfolio composition and credit quality will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Credit qualities shown as a percentage of portfolio value as of 6/30/09. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds not rated by Moodys but considered by Putnam Management to be of comparable quality. Ratings will vary over time. Information is as of 6/30/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2009, to June 30, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value of Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns 5% annualized return for the 6 months ended for the 6 months ended 6/30/09 6/30/09 VT High Yield Fund Class IA Class IB Class IA Class IB Expenses paid per $1,000* $4.09 $5.49 $3.66 $4.91 Ending value (after expenses) $1,261.40 $1,258.90 $1,021.17 $1,019.93 Annualized expense ratio 0.73% 0.98% 0.73% 0.98% *Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Putnam VT High Yield Fund 3 The funds portfolio 6/30/09 (Unaudited) CORPORATE BONDS AND NOTES (79.0%)* Principal amount Value Advertising and marketing services (0.2%) Lamar Media Corp. company guaranty, 7 1/4s 2013 $725,000 $689,656 Lamar Media Corp. 144A sr. notes 9 3/4s, 2014 175,000 180,906 Vertis, Inc. company guaranty sr. notes zero %, 2014  688,149 3,441 874,003 Automotive (2.5%) Dana Corp. escrow sr. notes 5.85s, 2015 (In default)  1,540,000 154 Ford Motor Credit Co., LLC notes 7 7/8s, 2010 2,385,000 2,265,428 Ford Motor Credit Co., LLC sr. notes 9 7/8s, 2011 1,290,000 1,199,700 Ford Motor Credit Co., LLC sr. unsec. notes 9 3/4s, 2010 1,753,000 1,682,880 Ford Motor Credit Co., LLC unsec. notes 7 3/8s, 2009 1,370,000 1,358,256 Ford Motor Credit Corp. sr. notes 7 1/4s, 2011 25,000 21,623 Tenneco Automotive, Inc. sec. notes Ser. B, 10 1/4s, 2013 1,265,000 1,198,588 Tenneco, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 355,000 280,450 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 230,000 193,752 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $1,260,000 869,400 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 305,000 219,600 9,289,831 Basic materials (7.4%) Airgas, Inc. 144A company guaranty sr. sub. notes 7 1/8s, 2018 1,290,000 1,209,375 AK Steel Corp. company guaranty sr. unsec. notes 7 3/4s, 2012 750,000 727,500 Aleris International, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default)   1,320,000 14,850 Aleris International, Inc. company guaranty sr. unsec. sub. notes 10s, 2016 (In default)  805,000 17,106 Builders FirstSource, Inc. company guaranty sr. notes FRN 5.133s, 2012 1,255,000 539,650 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.629s, 2013 (Netherlands) 850,000 582,250 Compass Minerals International, Inc. 144A sr. notes 8s, 2019 830,000 822,738 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 595,000 612,851 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 2,405,000 2,423,038 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 1/4s, 2015 950,000 954,750 Georgia-Pacific Corp. sr. unsec. unsub. notes 9 1/2s, 2011 1,100,000 1,133,000 Gerdau Ameristeel Corp. sr. notes 10 3/8s, 2011 (Canada) 790,000 803,825 Graphic Packaging International, Inc. sr. notes 8 1/2s, 2011 264,000 261,360 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Basic materials cont. Graphic Packaging International, Inc. 144A company guaranty sr. unsec. notes, 9 1/2s 2017 $310,000 $305,350 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty 9 3/4s, 2014 640,000 288,000 Huntsman International, LLC company guaranty Ser. REGS, 6 7/8s, 2013 EUR 630,000 634,643 International Paper Co. sr. unsec. notes 9 3/8s, 2019 $1,485,000 1,510,988 International Paper Co. sr. unsec. notes 7.4s, 2014 180,000 179,019 Jefferson Smurfit Corp. company guaranty 8 1/4s, 2012 340,000 127,500 Metals USA, Inc. sec. notes 11 1/8s, 2015 1,130,000 928,013 Momentive Performance Materials, Inc. company guaranty sr. unsec. notes 9 3/4s, 2014 1,150,000 511,750 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 735,000 745,106 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 3/8s, 2014 200,000 206,000 Nalco Co. 144A sr. notes 8 1/4s, 2017 165,000 165,825 NewPage Holding Corp. sr. unsec. unsub. notes FRN 8.579s, 2013  467,152 67,737 Norske Skog Canada, Ltd. company guaranty Ser. D, 8 5/8s, 2011 (Canada) 1,250,000 750,000 Novelis, Inc. company guaranty 7 1/4s, 2015 1,200,000 912,000 Rockwood Specialties Group, Inc. company guaranty 7 5/8s, 2014 EUR 310,000 409,126 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 $200,000 198,216 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 1,360,000 1,050,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 240,000 227,400 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 1,635,000 1,438,800 Steel Dynamics, Inc. 144A sr. notes 7 3/4s, 2016 460,000 433,550 Stone Container Corp. sr. notes 8 3/8s, 2012 650,000 248,625 Teck Resources, Ltd. sr. unsec. notes 6 1/8s, 2035 (Canada) 495,000 363,185 Teck Resources, Ltd. 144A sr. sec. notes 10 3/4s, 2019 (Canada) 750,000 806,250 Teck Resources, Ltd. 144A sr. sec. notes 10 1/4s, 2016 (Canada) 1,245,000 1,304,138 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 1,285,000 1,329,975 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 1,085,000 664,563 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sec. notes FRN Ser. B, 4.778s, 2014 510,000 239,700 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. sub. notes Ser. B, 9 1/8s, 2014 1,445,000 671,925 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. sec. notes 11 1/2s, 2014 935,000 855,525 27,675,802 4 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Broadcasting (2.0%) Clear Channel Communications, Inc. sr. unsec. notes 7.65s, 2010 $380,000 $224,200 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 500,000 110,000 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 7 5/8s, 2016 730,000 709,925 DIRECTV Holdings, LLC company guaranty sr. unsec. notes 6 3/8s, 2015 1,940,000 1,794,500 Echostar DBS Corp. sr. notes 6 3/8s, 2011 2,310,000 2,240,700 Univision Communications, Inc. 144A company guaranty unsec. notes zero %, 2015  795,000 463,088 Univision Communications, Inc. 144A sr. sec. notes 12s, 2014 210,000 206,325 XM Satellite Radio Holdings, Inc. 144A sr. sec. notes 11 1/4s, 2013 565,000 560,763 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 1,310,000 1,066,013 Young Broadcasting, Inc. company guaranty sr. sub. notes 8 3/4s, 2014 (In default)  290,000 580 Young Broadcasting, Inc. company guaranty sr. unsec. sub. notes 10s, 2011 (In default)  847,000 2,118 7,378,212 Building materials (1.5%) Associated Materials, Inc. company guaranty 9 3/4s, 2012 1,850,000 1,618,750 Masco Corp. sr. unsec. unsub. notes 6 1/8s, 2016 1,185,000 994,921 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 1,700,000 1,649,000 Texas Industries, Inc. sr. unsec. notes 7 1/4s, 2013 520,000 466,700 Texas Industries, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2013 210,000 190,050 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sec. notes 10s, 2013 270,000 216,675 THL Buildco, Inc. (Nortek Holdings, Inc.) sr. sub. notes 8 1/2s, 2014 1,870,000 532,950 5,669,046 Cable television (1.9%) Adelphia Communications Corp. escrow bonds zero %, 2010 80,000 1,500 Adelphia Communications Corp. escrow bonds zero %, 2010 130,000 2,438 Adelphia Communications Corp. escrow bonds zero %, 2010 140,000 2,625 Adelphia Communications Corp. escrow bonds zero %, 2009 755,000 14,156 Adelphia Communications Corp. escrow bonds zero %, 2010 290,000 5,438 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 520,000 445,900 Cablevision Systems Corp. sr. unsec. notes Ser. B, 8s, 2012 1,400,000 1,386,000 CCH I Holdings, LLC company guaranty sr. unsec. unsub. notes 12 1/8s, 2015 (In default)  15,000 94 CCH I, LLC sec. notes 11s, 2015 (In default)  1,644,000 197,280 CCH II, LLC sr. unsec. notes 10 1/4s, 2010 (In default)  425,000 448,375 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Cable television cont. CCH II, LLC sr. unsec. notes Ser. B, 10 1/4s, 2010 (In default)  $1,590,000 $1,669,500 CCO Holdings LLC/CCO Holdings Capital Corp. sr. unsec. notes 8 3/4s, 2013 (In default)  640,000 608,000 CSC Holdings, Inc. sr. notes 6 3/4s, 2012 1,080,000 1,042,200 CSC Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2014 245,000 242,856 Rainbow National Services, LLC 144A sr. notes 8 3/4s, 2012 930,000 936,975 7,003,337 Capital goods (4.2%) Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 645,000 591,788 Allied Waste North America, Inc. company guaranty sr. unsub. sec. notes 7 7/8s, 2013 225,000 229,500 Baldor Electric Co. company guaranty 8 5/8s, 2017 1,030,000 947,600 BE Aerospace, Inc. sr. unsec. unsub. notes 8 1/2s, 2018 1,760,000 1,658,800 Belden CDT, Inc. 144A company guaranty sr. sub. notes 9 1/4s, 2019 245,000 238,875 Berry Plastics Corp. company guaranty sr. notes FRN 5.881s, 2015 260,000 229,450 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 30,000 21,450 Berry Plastics Holding Corp. sec. notes FRN 4.504s, 2014 135,000 87,750 Bombardier, Inc. 144A sr. unsec. notes FRN 4.406s, 2013 (Canada) EUR 515,000 580,256 Crown Americas, LLC/Crown Americas Capital Corp. sr. notes 7 5/8s, 2013 $874,000 852,150 Crown European Holdings SA company guaranty sr. sec. notes 6 1/4s, 2011 (France) EUR 270,000 366,191 General Cable Corp. company guaranty sr. unsec. notes FRN 3.583s, 2015 $1,250,000 1,012,500 Hawker Beechcraft Acquisition Co., LLC sr. unsec. notes 8 1/2s, 2015 100,000 51,500 Hexcel Corp. sr. sub. notes 6 3/4s, 2015 735,000 681,713 L-3 Communications Corp. company guaranty 7 5/8s, 2012 450,000 451,125 L-3 Communications Corp. company guaranty Ser. B, 6 3/8s, 2015 1,510,000 1,370,325 L-3 Communications Corp. company guaranty sr. unsec. sub. notes 6 1/8s, 2014 10,000 9,300 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 2,235,000 1,925,001 Owens-Brockway Glass Container, Inc. company guaranty 6 3/4s, 2014 EUR 255,000 322,218 Ryerson Tull, Inc. company guaranty sr. sec. notes 12 1/4s, 2015 $1,035,000 843,525 Solo Cup Co. 144A sr. sec. notes 10 1/2s, 2013 125,000 125,313 TD Funding Corp. company guaranty 7 3/4s, 2014 1,130,000 1,073,500 Terex Corp. company guaranty 7 3/8s, 2014 1,055,000 965,325 Titan International, Inc. company guaranty 8s, 2012 1,295,000 1,171,975 15,807,130 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Coal (1.0%) Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 $2,355,000 $2,148,938 Peabody Energy Corp. company guaranty 7 3/8s, 2016 1,855,000 1,752,975 3,901,913 Commercial and consumer services (1.4%) Aramark Corp. company guaranty 8 1/2s, 2015 1,370,000 1,328,900 Aramark Corp. company guaranty sr. unsec. notes FRN 4.528s, 2015 160,000 130,000 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 1,090,000 1,073,650 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 335,000 317,413 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 500,000 483,750 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,180,000 1,156,400 Travelport LLC company guaranty 11 7/8s, 2016 230,000 135,700 Travelport LLC company guaranty 9 7/8s, 2014 670,000 445,550 5,071,363 Consumer (0.7%) Jostens IH Corp. company guaranty 7 5/8s, 2012 1,265,000 1,261,838 Yankee Acquisition Corp. company guaranty Ser. B, 8 1/2s, 2015 1,665,000 1,402,763 2,664,601 Consumer staples (4.9%) Archibald Candy Corp. company guaranty 10s, 2009 (In default) F  172,499 2,664 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 1,020,000 708,900 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 5/8s, 2014 685,000 486,350 Chiquita Brands International, Inc. sr. notes 7 1/2s, 2014 1,165,000 978,600 Chiquita Brands International, Inc. sr. unsec. unsub. notes 8 7/8s, 2015 205,000 176,813 Constellation Brands, Inc. company guaranty sr. unsec. notes 7 1/4s, 2017 170,000 157,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,650,000 1,526,250 Del Monte Corp. sr. sub. notes 8 5/8s, 2012 1,305,000 1,321,313 Dole Food Co. 144A sr. unsec. notes 13 7/8s, 2014 1,185,000 1,303,500 Elizabeth Arden, Inc. company guaranty 7 3/4s, 2014 860,000 743,900 Jarden Corp. company guaranty 7 1/2s, 2017 1,055,000 923,125 Jarden Corp. sr. unsec. 8s, 2016 360,000 343,800 JBS USA LLC/JBS USA Finance, Inc. 144A sr. notes 11 5/8s, 2014 605,000 571,725 Pinnacle Foods Finance LLC sr. notes 9 1/4s, 2015 445,000 402,725 Prestige Brands, Inc. sr. sub. notes 9 1/4s, 2012 1,338,000 1,324,620 Rite Aid Corp. company guaranty 9 1/2s, 2017 990,000 643,500 Rite Aid Corp. sec. notes 7 1/2s, 2017 345,000 269,963 RSC Equipment Rental, Inc. 144A sr. sec. notes 10s, 2017 310,000 309,613 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Smithfield Foods, Inc. sr. unsec. notes 7s, 2011 $245,000 $232,750 Smithfield Foods, Inc. sr. unsec. notes Ser. B, 7 3/4s, 2013 835,000 684,700 Smithfield Foods, Inc. 144A sr. sec. notes 10s, 2014 520,000 513,500 Spectrum Brands, Inc. company guaranty 7 3/8s, 2015 (In default)  1,480,000 991,600 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes stepped-coupon 12 1/2s (12 3/4s, 10/2/09), 2013  (In default)   1,015,000 700,350 Supervalu, Inc. sr. unsec. notes 8s, 2016 595,000 577,150 Tyson Foods, Inc. 144A sr. unsec. notes 10 1/2s, 2014 745,000 808,325 United Rentals North America, Inc. company guaranty sr. unsec. notes 6 1/2s, 2012 365,000 354,050 United Rentals North America, Inc. 144A company guaranty sr. unsec. notes 10 7/8s, 2016 155,000 148,800 Wendys/Arbys Restaurants LLC 144A sr. unsec. notes 10s, 2016 1,040,000 994,500 18,200,336 Energy (oil field) (1.6%) Complete Production Services, Inc. company guaranty 8s, 2016 885,000 756,675 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 2,030,000 1,852,375 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 555,000 502,969 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,370,000 1,209,025 Oslo Seismic Services, Inc. 1st mtge. 8.28s, 2011 439,357 446,178 Pride International, Inc. sr. unsec. notes 7 3/8s, 2014 810,000 803,925 Stallion Oilfield Services/Stallion Oilfield Finance Corp. 144A sr. unsec. notes 9 3/4s, 2015 875,000 297,500 5,868,647 Entertainment (0.9%) AMC Entertainment, Inc. company guaranty 11s, 2016 129,000 124,808 Cinemark, Inc. 144A company guaranty sr. notes 8 5/8s, 2019 480,000 474,000 Hertz Corp. company guaranty 8 7/8s, 2014 1,430,000 1,315,600 Marquee Holdings, Inc. sr. disc. notes 12s, 2014 1,275,000 981,750 Universal City Development Partners, Ltd. sr. unsec. unsub. notes 11 3/4s, 2010 500,000 476,250 3,372,408 Financials (3.2%) CB Richard Ellis Services, Inc. 144A sr. sub. notes 11 5/8s, 2017 400,000 390,000 CIT Group, Inc. sr. unsec. notes 7 5/8s, 2012 685,000 469,051 CIT Group, Inc. sr. unsec. unsub. notes 5.65s, 2017 540,000 304,679 CIT Group, Inc. sr. unsec. unsub. notes 5.2s, 2010 420,000 331,781 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2010 1,189,000 1,159,275 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2011 995,000 900,475 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Financials cont. GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 7s, 2012 $955,000 $809,840 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2012 2,333,000 1,948,055 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2011 335,000 293,125 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 3/4s, 2014 1,311,000 1,029,135 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2012 69,000 57,615 GMAC, LLC 144A company guaranty sr. unsec. unsub. notes FRN 2.868s, 2014 128,000 89,600 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 246,644 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 240,000 195,900 iStar Financial, Inc. sr. unsec. unsub. notes 8 5/8s, 2013 R 400,000 208,000 iStar Financial, Inc. sr. unsec. unsub. notes 5.65s, 2011 R 530,000 307,400 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 5.95s, 2013 R 260,000 114,400 Leucadia National Corp. sr. unsec. notes 8 1/8s, 2015 400,000 362,000 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 920,000 747,500 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 525,000 379,312 Nuveen Investments, Inc. 144A sr. notes 10 1/2s, 2015 725,000 500,250 Universal City Florida Holding Co. sr. notes 8 3/8s, 2010 245,000 199,675 Universal City Florida Holding Co. sr. unsec. notes FRN 5.778s, 2010 780,000 637,650 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.758s, 2014 215,000 139,750 11,821,112 Gaming and lottery (1.9%) Boyd Gaming Corp. sr. sub. notes 7 1/8s, 2016 670,000 496,638 Boyd Gaming Corp. sr. sub. notes 6 3/4s, 2014 680,000 550,800 Harrahs Operating Co., Inc. company guaranty sr. sec. notes Ser. A144, 10s, 2018 1,697,000 975,775 Harrahs Operating Escrow, LLC/Harrahs Escrow Corp. 144A sr. sec. notes 11 1/4s, 2017 380,000 359,100 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 1,445,000 722,500 MGM Mirage, Inc. company guaranty 6 3/4s, 2013 210,000 140,175 MGM Mirage, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 500,000 323,750 MGM Mirage, Inc. 144A sr. sec. notes 10 3/8s, 2014 155,000 160,813 Penn National Gaming, Inc. company guaranty sr. notes 6 7/8s, 2011 170,000 166,600 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 765,000 654,075 Pinnacle Entertainment, Inc. sr. sub. notes 8 1/4s, 2012 1,225,000 1,218,875 Station Casinos, Inc. sr. notes 6s, 2012 (In default)  1,020,000 351,900 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Gaming and lottery cont. Trump Entertainment Resorts, Inc. sec. notes 8 1/2s, 2015 (In default)  $2,130,000 $263,588 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. 1st mtge. Ser. EXCH, 6 5/8s, 2014 725,000 638,000 7,022,589 Health care (8.0%) Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 1,290,000 1,312,575 Community Health Systems, Inc. company guaranty 8 7/8s, 2015 700,000 686,000 DaVita, Inc. company guaranty 6 5/8s, 2013 1,350,000 1,272,375 Elan Finance PLC/Elan Finance Corp. company guaranty 7 3/4s, 2011 (Ireland) 1,700,000 1,551,250 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 760,000 792,300 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  1,225,000 1,212,750 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,380,000 1,359,300 HCA, Inc. sr. sec. notes 9 1/8s, 2014 2,605,000 2,578,950 HCA, Inc. sr. unsec. notes 7 7/8s, 2011 225,000 221,344 HCA, Inc. 144A sr. sec. notes 9 7/8s, 2017 320,000 323,200 HCA, Inc. 144A sr. sec. notes 8 1/2s, 2019 950,000 931,000 Health Management Associates, Inc. sr. notes 6 1/8s, 2016 1,065,000 913,238 Healthsouth Corp. company guaranty sr. unsec. notes FRN 7.218s, 2014 495,000 451,688 IASIS Healthcare/IASIS Capital Corp. sr. sub. notes 8 3/4s, 2014 340,000 333,200 Omnicare, Inc. company guaranty 6 3/4s, 2013 90,000 81,000 Omnicare, Inc. sr. sub. notes 6 1/8s, 2013 255,000 230,138 Psychiatric Solutions, Inc. company guaranty 7 3/4s, 2015 1,320,000 1,207,800 Psychiatric Solutions, Inc. 144A sr. sub. notes 7 3/4s, 2015 300,000 275,250 Select Medical Corp. company guaranty 7 5/8s, 2015 1,820,000 1,478,750 Service Corporation International debs. 7 7/8s, 2013 688,000 660,480 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 495,000 446,738 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,785,000 1,660,050 Sun Healthcare Group, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2015 980,000 970,200 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,115,000 774,925 Surgical Care Affiliates, Inc. 144A sr. unsec. notes zero %, 2015  705,000 542,850 Tenet Healthcare Corp. sr. notes 9 1/4s, 2015 600,000 549,000 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 10s, 2018 535,000 561,750 Tenet Healthcare Corp. 144A company guaranty sr. sec. notes 9s, 2015 1,020,000 1,027,650 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 390,000 354,900 US Oncology, Inc. company guaranty sr. unsec. sub. notes 10 3/4s, 2014 500,000 495,000 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Health care cont. Vanguard Health Holding Co. II, LLC sr. sub. notes 9s, 2014 $2,044,000 $1,957,130 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 2,305,000 2,374,150 Ventas Realty LP/Capital Corp. sr. notes 6 5/8s, 2014 R 395,000 370,313 29,957,244 Homebuilding (0.7%) D.R. Horton, Inc. company guaranty sr. unsec. unsub. notes Ser. MTN, 6s, 2011 415,000 406,700 Meritage Homes Corp. company guaranty 6 1/4s, 2015 1,110,000 854,700 Meritage Homes Corp. sr. notes 7s, 2014 205,000 168,100 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 2,625,000 1,135,313 2,564,813 Household furniture and appliances (0.4%) Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 535,000 440,038 Sealy Mattress Co. 144A sr. sec. notes 10 7/8s, 2016 835,000 874,663 1,314,701 Lodging/Tourism (0.7%) FelCor Lodging LP company guaranty 9s, 2011 R 505,000 444,400 Host Marriott LP company guaranty Ser. Q, 6 3/4s, 2016 R 30,000 26,025 Host Marriott LP sr. notes Ser. M, 7s, 2012 R 1,715,000 1,654,975 Seminole Hard Rock Entertainment, Inc. 144A sr. notes FRN 3.129s, 2014 830,000 564,400 2,689,800 Media (1.8%) Affinion Group, Inc. company guaranty 11 1/2s, 2015 695,000 594,225 Affinion Group, Inc. company guaranty 10 1/8s, 2013 865,000 800,125 Affinity Group, Inc. sr. sub. notes 9s, 2012 1,295,000 880,600 Interpublic Group of Companies, Inc. (The) sr. unsec. notes 6 1/4s, 2014 60,000 52,500 Interpublic Group of Companies, Inc. (The) sr. unsec. unsub. notes FRN 2.883s, 2010 470,000 460,600 Interpublic Group of Companies, Inc. (The) 144A sr. unsec. notes 10s, 2017 205,000 208,075 Liberty Media, LLC sr. notes 5.7s, 2013 495,000 428,175 Liberty Media, LLC sr. unsec. notes 7 7/8s, 2009 615,000 611,156 Nielsen Finance LLC/Nielsen Finance Co. company guaranty 10s, 2014 1,280,000 1,211,200 Nielsen Finance LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  1,185,000 761,363 NTL Cable PLC sr. notes 9 1/8s, 2016 (United Kingdom) 580,000 558,250 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 9 1/2s, 2016 (United Kingdom) EUR 140,000 186,732 6,753,001 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Oil and gas (8.3%) Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 $1,045,000 $647,900 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 250,000 251,875 Chesapeake Energy Corp. sr. notes 7 1/2s, 2014 500,000 473,750 Chesapeake Energy Corp. sr. notes 7 1/2s, 2013 1,320,000 1,263,900 Chesapeake Energy Corp. sr. notes 7s, 2014 240,000 222,000 Compton Petroleum Corp. company guaranty 7 5/8s, 2013 (Canada) 2,120,000 1,176,600 Comstock Resources, Inc. sr. notes 6 7/8s, 2012 1,000,000 960,000 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 1,250,000 756,250 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 345,000 332,925 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 159,263 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 1,305,000 1,239,750 Encore Acquisition Co. sr. sub. notes 6s, 2015 1,643,000 1,355,475 Ferrellgas LP/Finance sr. notes 6 3/4s, 2014 1,490,000 1,288,850 Ferrellgas LP/Finance 144A sr. notes 6 3/4s, 2014 110,000 95,150 Forest Oil Corp. sr. notes 8s, 2011 1,390,000 1,383,050 Harvest Operations Corp. sr. notes 7 7/8s, 2011 1,350,000 1,134,000 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 7 3/4s, 2015 535,000 452,075 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 240,819 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 2,220,000 2,045,175 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 370,000 244,200 OPTI Canada, Inc. company guaranty sr. sec. notes 7 7/8s, 2014 (Canada) 840,000 543,900 Pacific Energy Partners/Pacific Energy Finance Corp. sr. notes 7 1/8s, 2014 675,000 691,157 PetroHawk Energy Corp. company guaranty 9 1/8s, 2013 1,390,000 1,383,050 PetroHawk Energy Corp. 144A sr. notes 10 1/2s, 2014 140,000 143,150 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 855,000 718,200 Petroplus Finance, Ltd. 144A company guaranty 6 3/4s, 2014 (Bermuda) 1,270,000 1,092,200 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 245,000 229,075 Plains Exploration & Production Co. company guaranty 7s, 2017 1,450,000 1,268,750 Quicksilver Resources, Inc. company guaranty 7 1/8s, 2016 290,000 226,200 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 315,950 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 533,025 Range Resources Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 255,000 242,250 8 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Oil and gas cont. Sabine Pass LNG LP sec. notes 7 1/2s, 2016 $1,370,000 $1,106,275 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. FRN 4.833s, 2014 495,000 388,846 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,550,000 1,325,250 Targa Resources, Inc. company guaranty sr. unsec. notes 8 1/2s, 2013 2,010,000 1,502,475 Whiting Petroleum Corp. company guaranty 7s, 2014 1,470,000 1,363,425 Williams Cos., Inc. (The) notes 7 3/4s, 2031 950,000 855,000 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 455,000 448,175 Williams Cos., Inc. (The) sr. unsec. notes 7 5/8s, 2019 295,000 291,313 Williams Cos., Inc. (The) 144A notes 6 3/8s, 2010 435,000 434,915 30,825,588 Publishing (0.4%) American Media Operations, Inc. 144A sr. sub. notes 14s, 2013  1,217,315 477,796 American Media Operations, Inc. 144A sr. unsec. notes 9s, 2013  101,984 50,227 CanWest Media, Inc. company guaranty 8s, 2012 (Canada) (In default)  895,304 264,115 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 720,000 540,000 Quebecor Media, Inc. sr. unsec. notes Ser. *, 7 3/4s, 2016 (Canada) 270,000 244,688 Readers Digest Association, Inc. (The) company guaranty sr. unsec. sub. notes 9s, 2017 1,295,000 55,038 1,631,864 Regional Bells (1.4%) Cincinnati Bell, Inc. company guaranty 7s, 2015 520,000 465,400 Citizens Communications Co. notes 9 1/4s, 2011 1,075,000 1,120,688 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 375,000 354,375 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 355,000 323,938 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 2,140,000 2,156,050 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 424,575 Qwest Corp. 144A sr. unsec. notes 8 3/8s, 2016 240,000 231,600 Valor Telecommunications Enterprises LLC/Finance Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2015 140,000 137,200 5,213,826 Retail (2.0%) Bon-Ton Stores, Inc. (The) company guaranty 10 1/4s, 2014 810,000 352,350 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 1,065,000 846,675 Dollar General Corp. company guaranty sr. unsec. notes 10 5/8s, 2015 635,000 685,800 Hanesbrands, Inc. company guaranty sr. unsec. notes FRN Ser. B, 4.593s, 2014 1,735,000 1,396,675 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Retail cont. Harry & David Operations Corp. company guaranty sr. unsec. notes 9s, 2013 $860,000 $339,700 Harry & David Operations Corp. company guaranty sr. unsec. notes FRN 6.261s, 2012 285,000 88,350 Limited Brands, Inc. 144A sr. notes 8 1/2s, 2019 405,000 388,026 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,095,000 717,225 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015  1,690,218 997,229 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 675,000 756,000 United Auto Group, Inc. company guaranty 7 3/4s, 2016 1,245,000 1,005,338 7,573,368 Technology (4.1%) Amkor Technologies, Inc. sr. notes 7 3/4s, 2013 1,037,000 951,448 Avago Technologies Finance company guaranty sr. unsec. notes FRN 6.168s, 2013 (Singapore) 6,000 5,175 Avago Technologies Finance company guaranty sr. unsec. notes 10 1/8s, 2013 (Singapore) 480,000 489,600 Avago Technologies Finance company guaranty sr. unsec. sub. notes 11 7/8s, 2015 (Singapore) 270,000 270,437 Celestica, Inc. sr. sub. notes 7 5/8s, 2013 (Canada) 660,000 643,500 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 1,030,000 861,338 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 357,438 First Data Corp. company guaranty sr. unsec. notes 9 7/8s, 2015 2,285,000 1,622,350 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 10.55s, 2015  1,200,000 702,000 Flextronics International, Ltd. sr. unsec. sub. notes 6 1/4s, 2014 (Singapore) 300,000 280,500 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 2,080,000 1,050,400 Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 187,000 63,580 Iron Mountain, Inc. company guaranty 6 5/8s, 2016 1,210,000 1,082,950 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 130,000 121,388 Lucent Technologies, Inc. unsec. debs. 6.45s, 2029 145,000 82,288 National Semiconductor Corp. sr. unsec. notes 6.6s, 2017 715,000 625,361 New ASAT Finance, Ltd. company guaranty 9 1/4s, 2011 (Cayman Islands) (In default)  690,000 863 Sanmina Corp. sr. unsec. sub. notes 8 1/8s, 2016 120,000 87,450 Seagate Technology Hdd Holdings company guaranty 6.8s, 2016 670,000 576,638 Seagate Technology International 144A company guaranty sr. sec. notes 10s, 2014 (Cayman Islands) 315,000 324,844 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Technology cont. SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 $1,180,000 $1,090,025 SunGard Data Systems, Inc. company guaranty 9 1/8s, 2013 2,290,000 2,164,050 SunGard Data Systems, Inc. 144A sr. unsec. notes 10 5/8s, 2015 296,000 290,080 Syniverse Technologies, Inc. sr. sub. notes Ser. B, 7 3/4s, 2013 990,000 930,600 Xerox Capital Trust I company guaranty 8s, 2027 895,000 680,200 15,354,503 Telecommunications (6.4%) American Tower Corp. sr. unsec. notes 7s, 2017 495,000 478,913 American Tower Corp. 144A sr. unsec. notes 7 1/4s, 2019 340,000 328,950 BCM Ireland Finance Ltd. 144A FRN 6.281s, 2016 (Cayman Islands) EUR 440,000 351,092 CC Holdings GS V, LLC/Crown Castle GS III Corp. 144A sr. sec. notes 7 3/4s, 2017 $350,000 341,250 Centennial Cellular Operating Co., LLC company guaranty 10 1/8s, 2013 715,000 737,344 Centennial Communications Corp. sr. unsec. notes FRN 6.958s, 2013 885,000 880,575 Crown Castle International Corp. sr. unsec. notes 9s, 2015 185,000 188,238 Digicel Group, Ltd. 144A sr. unsec. notes 8 7/8s, 2015 (Jamaica) 810,000 672,300 Digicel, Ltd. 144A sr. unsec. unsub. notes 9 1/4s, 2012 (Jamaica) 1,100,000 1,067,000 Inmarsat Finance PLC company guaranty 10 3/8s, 2012 (United Kingdom) 1,329,000 1,375,515 Intelsat Bermuda, Ltd. company guaranty sr. unsec. notes 11 1/4s, 2016 (Bermuda) 2,665,000 2,718,300 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon zero % (9 1/4s, 2/1/10), 2015 (Bermuda)  625,000 559,375 Intelsat Intermediate Holding Co., Ltd. company guaranty sr. unsec. notes stepped-coupon Ser. *, zero % (9 1/2s, 2/1/10), 2015 (Bermuda)  1,165,000 1,042,675 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 7/8s, 2015 (Bermuda) 675,000 651,375 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes Ser. *, 8 1/2s, 2013 (Bermuda) 680,000 652,800 Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 1,375,000 1,127,500 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 285,000 216,600 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 2,175,000 2,161,406 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 1,785,000 1,423,538 Nordic Telephone Co. Holdings ApS 144A sr. sec. bond 8 7/8s, 2016 (Denmark) 260,000 250,900 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 650,000 563,875 CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Telecommunications cont. Sprint Capital Corp. company guaranty 7 5/8s, 2011 $275,000 $271,906 Sprint Capital Corp. company guaranty 6 7/8s, 2028 2,260,000 1,604,600 West Corp. company guaranty 9 1/2s, 2014 1,215,000 1,063,125 Windstream Corp. company guaranty 8 5/8s, 2016 1,695,000 1,622,963 Windstream Corp. company guaranty 8 1/8s, 2013 1,435,000 1,388,363 23,740,478 Telephone (0.8%) Cricket Communications, Inc. company guaranty 9 3/8s, 2014 1,365,000 1,344,525 Cricket Communications, Inc. 144A sr. sec. notes 7 3/4s, 2016 600,000 577,500 iPCS, Inc. company guaranty sr. sec. notes FRN 3.153s, 2013 500,000 395,000 Time Warner Telecom, Inc. company guaranty 9 1/4s, 2014 510,000 506,175 2,823,200 Textiles (0.6%) Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 77,400 Levi Strauss & Co. sr. unsec. unsub. notes 9 3/4s, 2015 1,850,000 1,817,625 Oxford Industries, Inc. sr. notes 8 7/8s, 2011 180,000 180,000 2,075,025 Tire and rubber (0.3%) Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 1,265,000 1,277,650 1,277,650 Transportation (0.4%) Offshore Logistics, Inc. company guaranty 6 1/8s, 2013 1,065,000 963,825 RailAmerica, Inc. 144A company guaranty sr. sec. notes 9 1/4s, 2017 610,000 588,650 1,552,475 Utilities and power (7.4%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 341,050 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 678,900 AES Corp. (The) 144A sec. notes 8 3/4s, 2013 1,085,000 1,085,000 Allegheny Energy Supply 144A sr. unsec. bond 8 1/4s, 2012 860,000 894,824 Ameren Corp. sr. unsec. notes 8 7/8s, 2014 785,000 807,563 CMS Energy Corp. sr. notes 8 1/2s, 2011 430,000 445,067 CMS Energy Corp. sr. notes 7 3/4s, 2010 345,000 359,324 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 1,055,000 973,688 Dynegy-Roseton Danskamme company guaranty Ser. B, 7.67s, 2016 1,130,000 991,575 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 427,875 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 120,000 107,400 Edison Mission Energy sr. unsec. notes 7.2s, 2019 1,020,000 759,900 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 23,025 El Paso Corp. sr. unsec. notes 12s, 2013 250,000 271,250 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 388,827 10 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (79.0%)* cont. Principal amount Value Utilities and power cont. Inergy LP/Inergy Finance Corp. sr. unsec. notes 6 7/8s, 2014 $2,115,000 $1,924,650 Ipalco Enterprises, Inc. sr. sec. notes 8 5/8s, 2011 510,000 512,550 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 170,000 162,350 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 1,360,000 1,360,000 Mirant North America, LLC company guaranty 7 3/8s, 2013 1,665,000 1,598,400 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 305,000 338,305 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 5.4s, 2014 410,000 387,949 NRG Energy, Inc. company guaranty 7 3/8s, 2017 685,000 647,325 NRG Energy, Inc. sr. notes 7 3/8s, 2016 4,270,000 4,040,488 Oncor Electric Delivery Co. sec. bonds 5.95s, 2013 1,220,000 1,269,467 Orion Power Holdings, Inc. sr. unsec. notes 12s, 2010 1,240,000 1,283,400 Sierra Pacific Power Co. general ref. mtge. 6 1/4s, 2012 275,000 285,423 Sierra Pacific Resources sr. unsec. notes 8 5/8s, 2014 1,400,000 1,379,008 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 335,000 345,450 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7s, 2012 525,000 534,185 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 6 3/4s, 2015 85,000 81,559 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7 1/2s, 2017 500,000 523,124 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 140,000 133,408 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 850,000 942,608 Transcontinental Gas Pipeline Corp. sr. unsec. debs. 7 1/4s, 2026 1,250,000 1,266,819 Utilicorp United, Inc. sr. unsec. notes 7.95s, 2011 38,000 39,321 27,611,057 Total corporate bonds and notes (cost $329,090,857) $294,578,923 SENIOR LOANS (10.6%)* c Principal amount Value Automotive (0.3%) TRW Automotive, Inc. bank term loan FRN Ser. B, 1 7/8s, 2014 $1,293,461 $1,136,089 1,136,089 Basic materials (0.6%) Huntsman International, LLC bank term loan FRN Ser. B, 2.058s, 2014 1,244,617 1,110,821 Lyondell Chemical Co. bank term loan FRN 13s, 2009 155,000 159,514 NewPage Holding Corp. bank term loan FRN 4.067s, 2014 578,744 498,202 Rockwood Specialties Group, Inc. bank term loan FRN Ser. H, 4.595s, 2014 318,622 309,595 2,078,132 SENIOR LOANS (10.6%)* c cont. Principal amount Value Broadcasting (0.2%) Clear Channel Communications, Inc. bank term loan FRN Ser. B, 4.004s, 2016 $170,000 $101,150 Univision Communications, Inc. bank term loan FRN Ser. B, 2.569s, 2014 1,000,000 743,214 844,364 Capital goods (0.4%) Hawker Beechcraft Acquisition Co., LLC bank term loan FRN 3.22s, 2014 18,870 12,772 Hawker Beechcraft Acquisition Co., LLC bank term loan FRN Ser. B, 2.616s, 2014 371,334 251,347 Hexcel Corp. bank term loan FRN 6 1/2s, 2014 170,000 169,575 Sensata Technologies BV bank term loan FRN 2.803s, 2013 (Netherlands) 258,795 195,822 Sequa Corp. bank term loan FRN 4.057s, 2014 420,833 327,548 Wesco Aircraft Hardware Corp. bank term loan FRN 6.07s, 2014 385,000 267,575 Wesco Aircraft Hardware Corp. bank term loan FRN 2.57s, 2013 408,125 355,885 1,580,524 Communication services (0.7%) Cebridge Connections, Inc. bank term loan FRN 4.819s, 2014 385,000 326,608 Cebridge Connections, Inc. bank term loan FRN Ser. B, 2.323s, 2013 149,618 136,415 Charter Communications, Inc. bank term loan FRN 5 1/4s, 2014 785,000 621,524 Fairpoint Communications, Inc. bank term loan FRN Ser. B, 5 3/4s, 2015 1,066,697 797,356 Mediacom Communications Corp. bank term loan FRN Ser. C, 1.79s, 2015 836,115 765,045 2,646,948 Consumer cyclicals (3.2%) Allison Transmission, Inc. bank term loan FRN Ser. B, 3.071s, 2014 1,409,155 1,113,706 Building Materials Holdings Corp. bank term loan FRN 3.067s, 2014 698,250 606,081 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 1,107,894 925,091 Citadel Communications bank term loan FRN Ser. B, 2.953s, 2014 570,000 295,450 Dex Media West, LLC/Dex Media Finance Co. bank term loan FRN Ser. B, 7s, 2014 245,443 201,877 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.31s, 2014 619,022 144,181 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.328s, 2014 230,978 53,799 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.31s, 2014 181,364 121,060 Golden Nugget, Inc. bank term loan FRN Ser. DD, 2.475s, 2014 103,248 68,918 Goodman Global Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2011 966,650 920,734 Isle of Capri Casinos, Inc. bank term loan FRN 2.97s, 2014 373,260 336,120 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 2.97s, 2014 114,264 102,894 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 2.069s, 2014 149,304 134,448 Lear Corp. bank term loan FRN 3.168s, 2013 239,248 166,377 Navistar Financial Corp. bank term loan FRN 4.271s, 2012 586,667 504,900 Putnam VT High Yield Fund 11 SENIOR LOANS (10.6%)* c cont. Principal amount Value Consumer cyclicals cont. Navistar International Corp. bank term loan FRN 3.569s, 2012 $1,613,333 $1,388,475 Neiman Marcus Group, Inc. (The) bank term loan FRN Ser. B, 2.509s, 2013 340,000 254,811 Six Flags Theme Parks bank term loan FRN 3.366s, 2015 1,844,881 1,730,234 Thomas Learning bank term loan FRN Ser. B, 2.82s, 2014 1,512,119 1,265,980 Travelport bank term loan FRN Ser. B, 3.146s, 2013 35,571 27,790 Travelport bank term loan FRN Ser. DD, 2.819s, 2013 217,602 170,137 Travelport, LLC. bank term loan FRN Ser. C, 8.708s, 2013 165,000 159,638 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  2,241,625 755,614 United Components, Inc. bank term loan FRN Ser. D, 3.21s, 2012 164,667 140,790 Visteon Corp. bank term loan FRN Ser. B, 4 1/4s, 2013 495,000 202,950 VNU Group BV bank term loan FRN Ser. B, 2.321s, 2013 (Netherlands) 165,000 148,179 11,940,234 Consumer staples (0.9%) Claires Stores, Inc. bank term loan FRN 3.148s, 2014 510,000 281,775 Dole Food Co., Inc. bank term loan FRN Ser. B, 7.965s, 2013 131,779 131,779 Dole Food Co., Inc. bank term loan FRN Ser. C, 7.974s, 2013 491,022 491,019 Dole Food Co., Inc. bank term loan FRN 1.139s, 2013 75,191 75,190 Pinnacle Foods Holding Corp. bank term loan FRN Ser. B, 3.066s, 2014 809,189 718,493 Revlon Consumer Products bank term loan FRN Ser. B, 4.524s, 2012 475,000 422,071 Rite-Aid Corp. bank term loan FRN 8 3/4s, 2015 675,000 671,344 Rite-Aid Corp. bank term loan FRN Ser. B, 2.07s, 2014 83,938 66,790 RSC Equipment Rental, Inc. bank term loan FRN 4.482s, 2013 645,000 493,425 3,351,886 Financials (0.1%) Nuveen Investments, Inc. bank term loan FRN Ser. B, 3.33s, 2014 330,813 255,966 255,966 Health care (1.5%) Biomet, Inc. bank term loan FRN Ser. B, 3.58s, 2015 260,424 242,816 Community Health Systems, Inc. bank term loan FRN Ser. B, 2.898s, 2014 994,148 893,151 Community Health Systems, Inc. bank term loan FRN Ser. DD, 2.569s, 2014 51,879 46,609 Health Management Associates, Inc. bank term loan FRN 2.97s, 2014 1,379,679 1,212,608 Healthsouth Corp. bank term loan FRN Ser. B, 2.57s, 2013 935,569 873,087 IASIS Healthcare, LLC/IASIS Capital Corp. bank term loan FRN 6.289s, 2014 1,702,395 1,310,844 Select Medical Corp. bank term loan FRN Ser. B, 2.721s, 2012 195,000 183,138 SENIOR LOANS (10.6%)* c cont. Principal amount Value Health care cont. Surgical Care Affiliates, Inc. bank term loan FRN Ser. B, 3.22s, 2015 $173,356 $151,687 United Surgical Partners International, Inc. bank term loan FRN 2.69s, 2014 780,348 699,712 5,613,652 Homebuilding (0.2%) Realogy Corp. bank term loan FRN 0.166s, 2013 174,618 125,725 Realogy Corp. bank term loan FRN Ser. B, 4.177s, 2013 648,582 466,979 592,704 Oil and gas (0.1%) Targa Resources, Inc. bank term loan FRN 2.33s, 2012 242,914 231,983 Targa Resources, Inc. bank term loan FRN 1.095s, 2012 140,584 134,258 366,241 Retail (0.3%) Dollar General Corp. bank term loan FRN Ser. B1, 3.431s, 2013 775,000 735,277 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.676s, 2013 578,141 457,534 1,192,811 Technology (0.7%) Compucom Systems, Inc. bank term loan FRN 3.82s, 2014 447,288 402,559 First Data Corp. bank term loan FRN Ser. B3, 3.065s, 2014 953,776 712,650 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.381s, 2014 (Singapore) 162,288 133,308 Flextronics International, Ltd. bank term loan FRN Ser. B, 3.037s, 2014 (Singapore) 564,762 463,912 Freescale Semiconductor, Inc. bank term loan FRN 12 1/2s, 2014 400,277 349,242 Freescale Semiconductor, Inc. bank term loan FRN Ser. B, 2.07s, 2013 587,888 427,394 2,489,065 Telecommunications (%) Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 75,000 77,063 77,063 Utilities and power (1.4%) Calpine Corp. bank term loan FRN Ser. B, 4.095s, 2014 1,616,414 1,427,384 Energy Future Holdings Corp. bank term loan FRN Ser. B2, 3.821s, 2014 2,869,941 2,045,909 Energy Future Holdings Corp. bank term loan FRN Ser. B3, 3.821s, 2014 2,377,650 1,694,373 5,167,666 Total senior loans (cost $45,199,912) $39,333,345 CONVERTIBLE BONDS AND NOTES (3.4%)* Principal amount Value Acquicor Technology, Inc. 144A cv. notes 8s, 2011 $607,000 $218,520 Advanced Micro Devices, Inc. cv. sr. unsec. notes 5 3/4s, 2012 550,000 338,250 Alexandria Real Estate Equities, Inc. 144A cv. company guaranty sr. unsec. notes 3.7s, 2027 R 700,000 581,000 Alliant Techsystems, Inc. cv. company guaranty sr. unsec. sub notes 2 3/4s, 2024 480,000 514,200 ArcelorMittal cv. sr. unsec. unsub. notes 5s, 2014 (Luxembourg) 370,000 467,125 Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 R 515,000 508,563 12 Putnam VT High Yield Fund CONVERTIBLE BONDS AND NOTES (3.4%)* cont. Principal amount Value General Cable Corp. cv. company guaranty sr. unsec. notes 1s, 2012 $535,000 $419,975 General Growth Properties, Inc. 144A cv. sr. notes 3.98s, 2027 (In default)  R 460,000 156,400 Intel Corp. cv. jr. unsec. sub. bonds 2.95s, 2035 435,000 365,400 International Game Technology 144A cv. sr. unsec. notes 3 1/4s, 2014 485,000 525,158 Interpublic Group of Companies, Inc. (The) cv. sr. unsec. notes 4 1/4s, 2023 635,000 563,563 L-3 Communications Holdings, Inc. 144A cv. company guaranty sr. unsec. bonds 3s, 2035 590,000 567,138 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 480,000 370,105 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 3 1/2s, 2012 600,000 420,000 Massey Energy Co. cv. company guaranty sr. unsub. notes 3 1/4s, 2015 1,963,000 1,295,580 Maxtor Corp. cv. sr. debs. 2 3/8s, 2012 725,000 620,781 NII Holdings, Inc. 144A cv. sr. unsec. notes 3 1/8s, 2012 716,000 550,425 Pantry, Inc. (The) cv. company guaranty sr. unsec. sub. notes 3s, 2012 1,380,000 1,059,150 Regal Entertainment Group 144A cv. sr. unsec. notes 6 1/4s, 2011 347,000 333,988 Sirius Satellite Radio, Inc. cv. sr. unsec. notes 3 1/4s, 2011 678,000 467,820 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 300,000 328,125 Transocean, Inc. cv. sr. unsec. unsub. notes Ser. C, 1 1/2s, 2037 (Switzerland) 1,000,000 881,250 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 990,000 539,550 Virgin Media, Inc. 144A cv. sr. unsec. notes 6 1/2s, 2016 755,000 585,125 XM Satellite Radio Holdings, Inc. 144A cv. sr. unsec. sub. notes 7s, 2014 209,000 95,879 Total convertible bonds and notes (cost $13,223,621) $12,773,070 COMMON STOCKS (0.6%)* Shares Value AboveNet, Inc.  610 $49,398 Adelphia Recovery Trust (Ser. ACC-1)  1,358,502 27,170 American Media, Inc. 144A F 22,316 2 Bohai Bay Litigation, LLC (Units) F 2,670 124,165 Chesapeake Energy Corp. 10,260 203,456 Dana Holding Corp.  33,914 43,410 Decrane Aircraft Holdings, Inc. F  11,167 11 El Paso Corp. 34,660 319,912 Elizabeth Arden, Inc.  18,415 160,763 Qwest Communications International, Inc. 90,475 375,471 Service Corporation International 69,075 378,531 Sun Healthcare Group, Inc.  42,490 358,616 Time Warner Cable, Inc. 136 4,307 Titan International, Inc. 7,718 57,653 Vertis Holdings, Inc. F  33,617 34 Williams Cos., Inc. (The) 19,143 298,822 Total common stocks (cost $4,632,729) $2,401,721 CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value Crown Castle International Corp. $3.125 cum. cv. pfd. 16,145 $765,878 Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. (acquired various dates from 12/2/04 to 11/8/05, cost $1,374,158)  31,889 39,861 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 6,837 543,542 Great Plains Energy, Inc. $6.00 cv. pfd. 13,180 757,323 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  1,120 1,400 Total convertible preferred stocks (cost $4,341,329) $2,108,004 PREFERRED STOCKS (0.1%)* Shares Value Decrane Aircraft Holdings, Inc. $16.00 pfd.  8,000 $56,000 Preferred Blocker, Inc. 144A 7.00% cum. pfd. 1,159 498,442 Total preferred stocks (cost $477,257) $554,442 FOREIGN GOVERNMENT BONDS AND NOTES (0.1%)* Principal amount Value Argentina (Republic of) bonds FRB 1.597s, 2013 $1,470,000 $461,580 Total foreign government bonds and notes (cost $565,950) $461,580 WARRANTS (0.0%)*  Expiration date Strike price Warrants Value AboveNet, Inc. 9/08/10 $24.00 236 $13,570 Decrane Aircraft Holdings Co. Class B 6/30/10 116.00 1  New ASAT (Finance), Ltd. (Cayman Islands) F 2/01/11 0.01 179,400  Smurfit Kappa Group PLC 144A (Ireland) 10/01/13 EUR 0.001 432 12,115 Vertis Holdings, Inc. F 10/18/15 $0.01 2,656  Total warrants (cost $27,215) $25,685 U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (0.1%)* Principal amount Value Federal National Mortgage Association Pass-Through Certificates 5 1/2s, May 1, 2033 i $387,574 $403,965 Total U.S. government agency mortgage obligations (cost $403,965) $403,965 MORTGAGE-BACKED SECURITIES (%)* Principal amount Value Mach One Commercial Mortgage Trust 144A Ser. 04-1A, Class J, 5.45s, 2040 $155,000 $9,300 Total mortgage-backed securities (cost $139,446) $9,300 SHORT-TERM INVESTMENTS (3.2%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 11,603,666 $11,603,666 U.S. Treasury Bills for an effective yield of 0.70%, maturity date December 17, 2009 ## $190,000 189,378 Total short-term investments (cost $11,793,044) $11,793,044 Total investments (cost $409,895,325) $364,443,079 Putnam VT High Yield Fund 13 Key to holdings currency abbreviations EUR Euro FRB Floating Rate Bonds FRN Floating Rate Notes MTN Medium Term Notes * Percentages indicated are based on net assets of $372,769,971.  Non-income-producing security.   The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at June 30, 2009 was $39,861, or less than 0.1% of net assets. Income may be received in cash or additional securities at the discretion of the issuer. ##This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at June 30, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at June 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. i Security purchased with cash or received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At June 30, 2009, liquid assets totaling $1,915,000 have been designated as collateral for open swap contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at June 30, 2009. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS TO SELL Aggregrate Delivery Unrealized at 6/30/09 (Unaudited) Value face value date appreciation Euro $3,274,278 $3,307,572 7/15/09 $33,294 Total $33,294 CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Fixed payments Unrealized Swap counterparty / Notional Termination received (paid) by appreciation/ Referenced debt* Rating** amount date fund per annum (depreciation) Bank of America, N.A. Nalco Co., 7.75%, 11/15/11 Ba2 $300,000 9/20/12 350 bp $(11,968) Citibank, N.A. Lear Corp., T/L Bank Loan  270,000 6/20/13 (225 bp) 89,426 Lear Corp., T/L Bank Loan Ca 270,000 6/20/13 700 bp (81,219) Deutsche Bank AG Nalco Co., 7.75%, 11/15/11 Ba2 285,000 12/20/12 363 bp (11,663) JPMorgan Chase Bank, N.A. Claires Stores, 9 5/8%, 6/1/15 Caa1 190,000 6/20/12 230 bp (77,648) Sanmina-Sci Corp., 8 1/8%, 3/1/16 B3 185,000 6/20/13 595 bp (50,644) Morgan Stanley Capital Services, Inc. Nalco Co., 7.75%, 11/15/11 Ba2 305,000 9/20/12 330 bp (13,925) Nalco Co., 7.75%, 11/15/11 Ba2 380,000 3/20/13 460 bp (5,377) UBS, AG Meritage Homes Corp., 7%, 5/1/14  965,000 9/20/13 (760 bp) (36,699) Total $(199,717) * Payments related to the reference debt are made upon a credit default event. ** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at June 30, 2009. 14 Putnam VT High Yield Fund In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Capital goods $57,653 $ $11 Communication services 429,176 27,170  Consumer cyclicals 43,410  36 Consumer staples 539,294   Energy 502,278  124,165 Health care 358,616   Utilities and power 319,912   Total common stocks 2,250,339 27,170 124,212 Convertible bonds and notes  12,773,070  Convertible preferred stocks  2,108,004  Corporate bonds and notes  294,576,259 2,664 Foreign government bonds and notes  461,580  Mortgage-backed securities  9,300  Preferred stocks  554,442  Senior loans  39,333,345  U.S. Government Agency Mortgage Obligations  403,965  Warrants 13,570 12,115  Short-term investments 11,603,666 189,378  Totals by level $13,867,575 $350,448,628 $126,876 Level 1 Level 2 Level 3 Other financial instruments: $ $(166,423) $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The following is a reconciliation of Level 3 assets as of June 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in December 31, discounts/ Realized appreciation Net and/or out of Balance as of Investments in securities: 2008 premiums gain/(loss) (depreciation) purchases/sales Level 3 June 30, 2009 Common stocks: Capital goods $11 $ $ $ $ $ $11 Consumer cyclicals 34   (494,358) 494,360  36 Energy 124,165      124,165 Total common stocks $124,210 $ $ $(494,358) $494,360 $ $124,212 Corporate bonds and notes $54,583 3,859 (55) (191) (3,670) (51,862) $2,664 Warrants $1,578  (36,659) 35,081    Totals $180,371 $3,859 $(36,714) $(459,468) $490,690 $(51,862) $126,876 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 15 Statement of assets and liabilities 6/30/09 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $398,291,659) $352,839,413 Affiliated issuers (identified cost $11,603,666) (Note 6) 11,603,666 Cash 3,652,783 Dividends, interest and other receivables 6,912,530 Receivable for shares of the fund sold 210,485 Receivable for investments sold 3,311,846 Unrealized appreciation on swap contracts (Note 1) 89,426 Unrealized appreciation on forward currency contracts (Note 1) 35,568 Receivable for receivable purchase agreement (Note 2) 911,896 Total assets 379,567,613 Liabilities Payable for investments purchased 4,827,838 Payable for shares of the fund repurchased 464,252 Payable for compensation of Manager (Note 2) 527,498 Payable for investor servicing fees (Note 2) 8,824 Payable for custodian fees (Note 2) 9,712 Payable for Trustee compensation and expenses (Note 2) 122,402 Payable for administrative services (Note 2) 1,728 Payable for distribution fees (Note 2) 21,204 Unrealized depreciation on forward currency contracts (Note 1) 2,274 Unrealized depreciation on swap contracts (Note 1) 289,143 Collateral on certain derivative contracts, at value (Note 1) 403,965 Other accrued expenses 118,802 Total liabilities 6,797,642 Net assets $372,769,971 Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $713,823,959 Undistributed net investment income (Note 1) 13,542,290 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (309,889,713) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (44,706,565) Total  Representing net assets applicable to capital shares outstanding $372,769,971 Computation of net asset value Class IA Net Assets $269,889,597 Number of shares outstanding 48,660,379 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.55 Computation of net asset value Class IB Net Assets $102,880,374 Number of shares outstanding 18,660,891 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.51 Statement of operations Six months ended 6/30/09 (Unaudited) Investment income Interest (including interest income of $16,007 from investments in affiliated issuers) (Note 6) $15,096,877 Dividends 120,480 Total investment income 15,217,357 Expenses Compensation of Manager (Note 2) 1,157,637 Investor servicing fees (Note 2) 49,262 Custodian fees (Note 2) 10,334 Trustee compensation and expenses (Note 2) 20,260 Administrative services (Note 2) 15,327 Distribution fees  Class IB (Note 2) 115,160 Other 141,842 Fees waived and reimbursed by Manager (Note 2) (190,704) Total expenses 1,319,118 Expense reduction (Note 2) (2,344) Net expenses 1,316,774 Net investment income 13,900,583 Net realized loss on investments (Notes 1 and 3) (36,368,161) Net realized gain on swap contracts (Note 1) 121,474 Net realized loss on foreign currency transactions (Note 1) (300,770) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 254,046 Net unrealized appreciation of investments and swap contracts during the period 99,349,392 Net gain on investments 63,055,981 Net increase in net assets resulting from operations $76,956,564 The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Yield Fund Statement of changes in net assets Putnam VT High Yield Fund Six months ended Year ended 6/30/09* 12/31/08 Increase (decrease) in net assets Operations: Net investment income $13,900,583 $35,639,216 Net realized loss on investments and for- eign currency transactions (36,547,457) (27,779,105) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 99,603,438 (122,353,648) Net increase (decrease) in net assets resulting from operations 76,956,564 (114,493,537) Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (27,109,976) (30,060,340) Class IB (10,092,163) (12,192,359) Increase (decrease) from capital share transactions (Note 4) 25,664,786 (48,814,582) Total increase (decrease) in net assets 65,419,211 (205,560,818) Net assets: Beginning of period 307,350,760 512,911,578 End of period (including undistributed net investment income of $13,542,290 and $36,843,846, respectively) $372,769,971 $307,350,760 * Unaudited The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a,b Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT High Yield Fund (Class IA) 6/30/09  $5.00 .22 .97 1.19 (.64) (.64) $5.55 26.14* $269,890 .36* 4.20* 26.41* 12/31/08 7.45 .54 (2.33) (1.79) (.66) (.66) 5.00 (26.21) 222,063 .72 8.37 24.21 12/31/07 7.83 .58 (.33) .25 (.63) (.63) 7.45 3.17 360,197 .73 7.67 43.25 12/31/06 7.68 .56 .20 .76 (.61) (.61) 7.83 10.60 431,054 .74 7.46 51.55 12/31/05 8.10 .56 (.31) .25 (.67) (.67) 7.68 3.47 460,707 .76 7.27 43.21 12/31/04 7.97 .58 .24 .82 (.69) (.69) 8.10 10.99 525,899 .78 7.47 50.44 Putnam VT High Yield Fund (Class IB) 6/30/09  $4.96 .21 .96 1.17 (.62) (.62) $5.51 25.89* $102,880 .49* 4.08* 26.41* 12/31/08 7.39 .52 (2.31) (1.79) (.64) (.64) 4.96 (26.37) 85,287 .97 8.11 24.21 12/31/07 7.78 .56 (.34) .22 (.61) (.61) 7.39 2.79 152,715 .98 7.42 43.25 12/31/06 7.62 .54 .21 .75 (.59) (.59) 7.78 10.52 167,982 .99 7.20 51.55 12/31/05 8.05 .53 (.31) .22 (.65) (.65) 7.62 3.10 170,165 1.01 7.02 43.21 12/31/04 7.94 .55 .23 .78 (.67) (.67) 8.05 10.54 175,106 1.03 7.18 50.44 * Not annualized  Unaudited a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/09 0.06% 12/31/08 0.10 12/31/07 0.06 12/31/06 0.07 12/31/05 0.02 12/31/04 <0.01 c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements (Note 2). The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Notes to financial statements 6/30/09 (Unaudited) Note 1: Significant accounting policies Putnam VT High Yield Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high income, by primarily investing in bonds of U.S. companies across a wide range of industries. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, August7, 2009, have been evaluated in the preparation of the financialstatements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. D) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. Putnam VT High Yield Fund 19 E) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain orloss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At June 30, 2009, the fund had net unrealized losses of $208,619 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $189,378. G) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2008 the fund had a capital loss carryover of $269,369,178 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration dates are: Loss carryover Expiration 88,127,331 12/31/09 116,537,335 12/31/10 16,826,743 12/31/11 11,865,538 12/31/12 6,791,658 12/31/13 728,766 12/31/14 28,491,807 12/31/16 The aggregate identified cost on a tax basis is $410,865,973, resulting in gross unrealized appreciation and depreciation of $10,566,423 and $56,989,317, respectively, or net unrealized depreciation of $46,422,894. H) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. I) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. J) Beneficial interest At June 30, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 56.5% of the fund is owned by accounts of one group of insurance companies. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500 million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5billion, 0.44% of the next $5 billion and 0.43% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service 20 Putnam VT High Yield Fund arrangements that may reduce fund expenses. For the period ended June 30, 2009, Putnam Management waived $190,704 of specific distribution fees from the fund. Putnam Management has contractually agreed, from August 1, 2009 through July 31, 2010, to limit the management fee for the fund to 0.60% based on the funds average net assets. Putnam Management has also contractually agreed from August 1, 2009 through July 31, 2010, to limit the funds expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plan) to an annual rate of 0.20% of the funds average net assets. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into Agreements with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $3,538,401 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Receivable will be offset against the funds net receivable from LBSF which is included in the Statement of assets and liabilities in Receivable for investments sold. The Agreements, which are included in the Statement of assets and liabilities, are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended June 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Fiduciary Trust Company (PFTC) an affiliate of Putnam Management and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the six months ended June 30, 2009, the funds expenses were reduced by $2,344 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $417, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3: Purchases and sales of securities During the six months ended June 30, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $96,550,329 and $81,876,601, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At June 30, 2009, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/09 Year ended 12/31/08 Six months ended 6/30/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT High Yield Fund Shares sold 3,693,098 $19,413,372 3,997,152 $24,393,609 2,060,112 $10,501,870 1,565,399 $9,294,072 Shares issued in connection with reinvestment of distributions 5,805,134 27,109,976 4,547,706 30,060,340 2,175,035 10,092,163 1,858,591 12,192,359 Subtotal 9,498,232 46,523,348 8,544,858 54,453,949 4,235,147 20,594,033 3,423,990 21,486,431 Shares repurchased (5,238,714) (27,347,834) (12,460,227) (80,904,575) (2,762,437) (14,104,761) (6,889,587) (43,850,387) Net increase (decrease) 4,259,518 $19,175,514 (3,915,369) $(26,450,626) 1,472,710 $6,489,272 (3,465,597) $(22,363,956) Putnam VT High Yield Fund 21 Note 5: Summary of derivative activity The following is a summary of market values of derivative instruments as of June 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and Statement 133 liabilities location Market value liabilities location Market value Credit contracts Receivables $89,426 Payables $289,143 Foreign exchange contracts Receivables 35,568 Payables 2,274 Total $124,994 $291,417 The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under Forward currency Statement 133 contracts Swaps Total Credit contracts $  $121,465 $121,465 Foreign exchange contracts (315,481)  (315,481) Total $(315,481) $121,465 $(194,016) The following is a summary of unrealized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under Forward currency Statement 133 contracts Swaps Total Credit contracts $ $12,955 $12,955 Foreign exchange contracts 253,888  253,888 Total $253,888 $12,955 $266,843 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $16,007 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $36,617,053 and $25,013,387, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of thesematters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. 22 Putnam VT High Yield Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July 1, 2009. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the followingconclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees Putnam VT High Yield Fund 23 had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual Total management fee expenses (percentile rank) (percentile rank) Putnam VT High Yield Fund 52nd 28th The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitivestandards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as notedabove, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternativearrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund 24 Putnam VT High Yield Fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that the funds classIA share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009. This information is shown in the following table. (Results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is not a guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 3/31/09 in category) in category) in category) Putnam VT High Yield Fund 54th (114) 45th (104) 36th (84) Lipper VP (Underlying Funds)  High Current Yield Funds As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio tradingprocess. The Trustees annual review of Putnam Variable Trusts management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Investor Services, Inc., each of which provides benefits to affiliates of PutnamManagement. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July10, 2009 to approve proposed management contracts reflecting Putnam VT High Yield Fund 25 the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees have called a shareholder meeting for each of the funds for November 19, 2009 and have recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Current Effective Effective Contractual Contractual Name of Fund Rate Rate Difference Putnam VT High Yield Fund 0.582% 0.700% (0.118%) As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future 26 Putnam VT High Yield Fund revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Consid erations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits toshareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. (Putnam Management did not propose the addition of performance adjustments for any of the funds in Putnam Variable Trust.) In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and PutnamManagement.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for Putnam VT High Yield Fund 27 the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, the fixed income funds, including your fund, and asset allocation funds are subject to management fee waivers that reduce these funds management fees pending implementation of the proposed management contracts. In addition, your fund is subject to an expense limitation of 20 basis points on the general category of other ordinary operating expenses. (The expense limitation of 37.5 basis points on shareholder servicing fees does not affect the current shareholder servicing fees for the Putnam Variable Trust funds, which remain fixed at 3 basis points.) Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. 28 Putnam VT High Yield Fund This page intentionally left blank. Putnam VT High Yield Fund 29 This page intentionally left blank. 30 Putnam VT High Yield Fund This page intentionally left blank. Putnam VT High Yield Fund 31 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Myra R. Drucker 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Richard B. Worley This report has been prepared for the shareholders of Putnam Variable Trust. 257909 8/09 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
